Citation Nr: 1221430	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-29 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran's active military service extended from March 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in part, denied service connection for hearing loss and tinnitus.  

The case was previously before the Board in March 2011, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  The pre-induction examination report dated September 1970 contained audiometric test results indicating hearing loss in both ears; clinical evaluation of the Veteran's ears was normal and he was qualified for entry into service.  

2.  Service treatment records reveal no complaints of, treatment for, or diagnosis of, hearing loss or tinnitus.

3.  Separation examination of the Veteran in January 1973 revealed audiometric test results that had significantly improved since entry into service; they indicated normal hearing in the right ear and hearing loss in the left ear only at the 4000 Hertz level. 

4.  Clinical evaluation of the Veteran's ears was normal on separation examination.  

5.  Clear and unmistakable evidence in the form of audiometric test results, shows that the Veteran's pre-existing hearing loss did not increase in severity during service; his hearing acuity improved during service.  

6.  The Veteran's hearing loss disability was not aggravated during military service.  

7.  The evidence of record establishes that the Veteran had post-service noise exposure during employment in the mining industry.  

8.  The credible evidence of record establishes that the Veteran's current hearing loss and tinnitus disabilities are not related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letters dated July 2005 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2009 letter also notified the Veteran of regulations pertinent to the establishment of effective dates and of the disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in July 2010 and April 2012.  

VA has obtained service personnel records; service treatment records; VA treatment records; a VA examination report; private treatment records; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  In May 2009 he testified before a Decision Review Officer at the RO.  He testified that he believed his symptoms of hearing loss and tinnitus began during active service.  He also testified that he worked in the mining industry both before and after military service.  

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.   See Vanerson v. West, 12 Vet. App. 254, 258 (1999).   It is an onerous evidentiary standard, requiring that the result be undebatable.   Cotant v. West, 17 Vet. App. 116, 131 (2003).

The government may show a lack of aggravation by establishing, by clear and unmistakable evidence, that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.   38 U.S.C. §1153. If this burden is met, then the Veteran is not entitled to service-connected benefits. 

However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection and the claim is granted. No deduction for the degree of disability existing at the time of entrance will be made.  See 38 C.F.R. § 3.322.

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is an increase in the disability during service. 

An increase in a pre-existing injury or disease may be shown by evidence, which is at least in equipoise: 1) of the development of symptomatic manifestations following action with enemy; or 2) following status as a POW.  If the presumption attaches, the government may rebut the presumption by clear and unmistakable evidence that: 1) the injury or disease did not increase in severity during service; or 2) that any increase was due to the natural progression of the disease or injury.

An increase in a pre-existing injury or disease may be shown by evidence produced by the claimant, with VA fulfilling its duty to assist, which is at least in equipoise, that the injury or disease increased in severity during service, other than a temporary increase.  If the presumption attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury.     

In September 1970 a pre-induction examination of the Veteran was conducted.  On the report of medical history the Veteran indicated that he did not have history, or symptoms of, hearing loss.  On clinical evaluation, the Veteran's ears and ear drums were evaluated as normal by the examining physician.  

On pre-induction examination an audiological evaluation of the Veteran was also conducted and revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
/
35
LEFT
35
30
25
/
35

The threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).  The above test results reveal that the Veteran entered service with hearing loss in both ears.  

The Veteran's service treatment records do not reveal that he was ever treated for complaints of hearing loss or tinnitus during service.  In January 1973, separation examination of the Veteran was conducted.  Again, clinical evaluation of his ears and ear drums was normal, with no abnormalities noted by the examining physician.  Audiological evaluation was conducted and revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
18
0
5
/
20
LEFT
18
0
5
/
35

These test results reveal drastic improvement in the Veteran's hearing.  His right ear hearing was normal in all tested ranges, and his left ear hearing was normal in all ranges except at the 4000 Hertz level.  

The audiometric test results contained in the Veteran's entry and separation examination reports clearly and unmistakably establish that his pre-existing hearing loss did not increase in severity during service.  Rather, it reveals improvement in his hearing during service when he was removed from the noise exposure experienced in his civilian mining occupation.  A January 2012 VA medical opinion which interpreted the results of the hearing tests in the service treatment records also concluded that there was no increase in severity of the Veteran's pre-existing hearing loss and that his hearing was essentially unchanged.  

An April 2004 private medical record indicates an assessment of tinnitus without indicating the basis for the diagnosis.  Most of this record relates to treatment of the Veteran's complaints of lumbar degenerative disc disease without any reference to symptoms of tinnitus except for its inclusion in the assessment.  

In January 2004 a VA audiology consultation of the Veteran was conducted.  He reported diminished hearing "since serving in the military in Vietnam."  He also reported constant ringing tinnitus bilaterally "since Vietnam."  His reported history of noise exposure was "combat in Vietnam.  Also worked in the mining industry for many years as a civilian.  He noted that hearing protection was not available while on active duty.  Hearing protection was available for most of the years he work[ed] around mining equipment."  After testing, the assessment was sensorineural hearing loss.  

The Veteran's service personnel records and discharge papers, DD 214, clearly establish that he never served in combat and that he never served in Vietnam.  He has testified that he worked in the mining industry before he was drafted and entered military service, and that he worked for decades in the mining industry after he separated from service.  Accordingly, the Veteran's reports of his military and civilian noise exposure contained in the January 2004 VA audiology consultation report are grossly inaccurate, not supported by the record, and entirely lack credibility.  

In October 2011, a VA audiology examination of the Veteran was conducted.  The Veteran reported constant bilateral tinnitus had been present since service.  He reported noise exposure to tanks, guns, and explosions during service without hearing protection.  He reported being exposed to explosions at a distance without hearing protection prior to service.  Finally, he reported working in the copper mining industry for three decades after service with hearing protection.   

Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
65
70
LEFT
50
55
85
100
105+

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  These test results confirm the presence of a current hearing loss disability within the criteria established at 38 C.F.R. § 3.385.  The examiner's diagnosis was that the Veteran had sensorineural hearing loss.  The examiner reviewed the claims file and provided a medical opinion in a January 2012 addendum.  The examiner indicated that the Veteran's pre-existing hearing loss had not increased in severity during service.  It was not likely that the current hearing loss was incurred or aggravated by noise exposure during service based on the improvement in hearing during service and the significant noise exposure before and after service.  Finally, an opinion as to etiology of the Veteran's claimed tinnitus could not be established without resort to speculation.

The evidence shows that the Veteran had significant noise exposure during employment in the mining industry before service and for three decades after service.  He entered service with a pre-existing hearing loss.  Clear and unmistakable evidence; i.e. the entry and separation examination reports, establishes that his pre-existing hearing loss did not increase in severity.  The evidence shows that his noise exposure during service was less than that of his civilian mining occupation as evidenced in the improvement of his hearing test results from his entry examination to his separation examination.  His assertions of a continuity of symptomatology of hearing loss and tinnitus related solely to noise exposure during service completely lack credibility in light of the other evidence of record.  His reports of military noise exposure, especially exposure to weapons fire in combat in Vietnam are demonstrable fabrications. 

 The evidence of record clearly and unmistakably establishes that his pre-existing hearing loss did not increase in severity during service.  The presumption of aggravation does not attach; the evidence clearly and unmistakably shows that his pre-existing hearing loss was not aggravated during service as evidenced by improved hearing test results.  His assertions of a continuity of symptomatology are not credible and cannot provide the required nexus.  The only credible evidence related to etiology of hearing loss is the VA medical opinion indicating that the current level of hearing loss was not aggravated by service and is unrelated to service.  There is no evidence of tinnitus during service.  His reports of a continuity of symptomatology related to tinnitus are not credible in light of his inaccurate reporting of his noise exposure history, in particular his claim of combat noise exposure.  There is no credible evidence linking any current tinnitus to service.  

The preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


